DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 1, the language “on erivet” appears confusing.  It appears such should be     ---one rivet---.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 appears to set forth the same limitations as claim 12, the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 7, 12-14, 17, 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avasiloaie et al (US patent application publication 2019/0118778).
	The publication to Avasiloaie discloses the invention as is claimed.  Avasiloaie discloses a wiper blade assembly (116, fig. 3) comprising a wiper strip (118) supported by a force distribution structure (120).  A one piece connector (124, fig. 4A) is pivotally coupled to a coupler (122) of the force distribution structure.  The connector includes a front end (160, fig. 4A) and a back end (162, fig. 4A).  The connector includes a peripheral wall having at least two opposing peripheral side walls (176) and a top surface (174) extending from one side wall to the other.  The opposing side walls each comprise cylindrical guide pins (204A) thereon extending outwardly away therefrom.  The guide pins are sized to be capable of slideably engaging apertures of a receiving portion (138) of a wiper arm (114).  Note that actual engagement of the pins with apertures of a wiper arm receiving portion is not required by the claims as an arm does not appear part of the claimed assembly or connector.  Any wiper arm receiving portion that engages with the outer surfaces (180) of the connector could receive the pins in slots therein.  A cantilevered locking tab (168, 170) projects from the top surface in a longitudinal direction towards the back end (162) of the connector.  Such locking tab is longitudinally positioned between the guide pins (204A) and the back end of the connector.  The front end of the connector is raised as at abutment structure (186) which is capable of abutting with the wiper arm receiving portion (figs.6D, 9) when such is attached thereto.  Such abutment structure includes a raised portion including two opposing raised peripheral side walls (190, fig. 4A) extending outwardly from the connector and a raised top surface (188) extending upwardly from the connector.  The raised side walls and/or top surface appear to provide a streamlined transition surface where the connector and receiving portion of the wiper arm meet (fig. 6D).  The abutment structure (186) slopes downward towards the front end (fig. 9), thus providing a streamlined look, at least as far as defined.
	With respect to claims 21 and 22, note that slots of a windshield wiper arm receiving portion are not actually required by the claims since the wiper arm does not appear as part of the claimed connector or wiper blade assembly.  The pins of Avasiloaie appear reasonably capable of engaging slots if such were present on the wiper arm receiving portion since they are structurally as claimed.
	With respect to claims 7 and 17, the guide pins of Avasiloaie are deemed capable of assisting proper positioning of the connector when engaging a wiper arm as claimed.  Such does not appear to define any particular structure for the connector or pins that is not disclosed by Avasiloaie.  Note that actual cooperation of the connector with a wiper arm, or positioning assistance, is not required since the wiper arm does not appear to make up a part of the claimed connector or wiper blade assembly.  Avasiloaie appears to disclose a connector structurally as is claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avasiloaie et al (US patent application publication 2019/0118778) in view of Yang et al (EP publication 2781416).
	The publication to Avasiloaie discloses all of the above recited subject matter, including internal support surfaces (178) extending from the top surface (174) and including trunnions (182) thereon for pivotally securing the connector to the coupler (122).
	The publication to Avasiloaie discloses all of the above recited subject matter with the exception of internal support walls extending along the longitudinal length of the connector which each include a rivet passage and arcuate rivet clip for engaging a rivet of the coupler.
	The publication to Yang (note machine translation provided) discloses a connector (1, fig.2) for connecting a wiper arm (2”, fig. 9) to a coupler of a force distribution structure (3) supporting a wiper strip (4).  The connector includes opposing side walls (40) connected by a raised top surface (20).  The connector includes two longitudinally extending internal support walls (not particularly numbered but clearly shown in fig. 2) internal to side walls (40).  Such internal support walls include a rivet passage (not numbered but shown in fig. 3) leading to arcuate rivet clip (15) for securing rivet (3a, fig. 4) of a coupler of the force distribution structure (3).
	It would have been obvious to one of skill in the art to provide the connector of Avasiloaie with longitudinally extending internal support walls with a rivet clip thereon, instead of trunnions on internal walls, in a manner as clearly suggested by Yang, to provide a strengthened connector structure (multi-walled) and provide a connector structure capable of pivotally supporting a coupler of a wiper blade which has a transverse rivet thereon.
Response to Arguments

Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.  Applicant argues that Avasiloaie fails to disclose cylindrical guide pins capable of slideably engaging slots on slotted receiving portions of a wiper arm.  Such is not persuasive.  As set forth above, Avasiloaie discloses cylindrical guide pins structurally as is claimed.  As such, they are deemed reasonably “capable of slideably engaging slots on slotted receiving portions of a windshield wiper arm” to the same extent applicant’s are.  Nothing would prohibit such.  Applicant appears to be arguing that the “capable of” language imparts some particular structure to the pins not disclosed by Avasiloaie, however, it is not clear what such structure is.  The “capable of” language appears little more than a recitation of the intended use of the pins.  Such intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The pins of Avasiloaie are deemed reasonably capable of engaging slots in a wiper arm as claimed since they extend or protrude from the outer surface (180) of the sidewalls (176).  They are clearly capable of engaging a slot in an appropriately structured wiper arm.  While Applicant appears to argue that the Examiner has disregarded the functional language, such is not accurate.  The Examiner has considered the functional language, as noted above, but deemed that it does not impart a structural difference between the claimed invention and the prior art.
Applicant further argues that the particular relationship of the Avasiloaie pins (204A) with respect to the attachment member (138) of the engaging wiper arm is different than the relationship of the instant application.  Applicant sets forth that the pins (138) abut side walls of the attachment member. While such is certainly true, it is pointed out that applicant has not claimed a relationship between an attachment member of a wiper arm and the connector.  As noted above, no wiper arm or attachment member thereof is claimed.  The claims appear solely directed to either the connector or a combination of the connector with wiper strip.  Thus, whether the connector of Avasiloaie is used in a different manner is not of particular significance.  The only question is the capability of the pins, which has been addressed.  Avasiloaie discloses the connector and combination of connector with a wiper strip as is claimed.
Applicant further sets forth that the pins of Avasiloaie have virtually no depth as would be required to engage a wiper arm slot and that such pins are nothing but spacers to facilitate other structural components to engage a slot in a wiper arm.  However, it is noted that no particular depth or extension of the pins has been set forth in the rejected claims.  Applicant additionally sets forth that the pins of Avasiloaie are rounded which would prevent sliding engagement.  Such is not persuasive.  It is not clear how rounding of the edges of the pins would prevent sliding engagement.  Further, it is noted that Applicant’s pins appear rounded as well (note applicant’s fig. 3 for example).  Does this prevent applicant’s pins from a sliding engaging?
	Applicant’s discussion of inherency is noted.  The Examiner has provided rationale as to how the pins of Avasiloaie are being interpreted with respect to the claims and the functionality set forth therein.  As the pins of Avasiloaie are structurally as claimed they are deemed fully capable of the engaging as claimed.  Such is a reasonable interpretation to those skilled in the art.
	Applicant also argues that they have explained the pins of Avasiloaie are not capable of engaging slots in a wiper arm.  Applicant argues that the pins of Avasiloaie lack the necessary structure to engage a wiper arm slot.  The only differences in structure that Applicant appears to discuss is pin depth and rounding of the pin end.  However, as set forth above, Applicant does not claim any particular depth for the pins and applicant’s own pins appear to be rounded.  As such, this argument is not persuasive.
	It is noted that applicant does not provide additional arguments with respect to the 103 rejection of claims 8, 9, 18 and 19 by Avasiloaie in view of Yang.  As such, no further comments are deemed necessary here.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
06 July 2022